Citation Nr: 0406067	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-06 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from November 
1986 and July 1992 and had active service in the U.S. Army 
from July 1992 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision that 
denied the veteran's claim of entitlement to a disability 
rating in excess of 20 percent for degenerative disc disease 
of the lumbosacral spine (which the RO characterized as 
degenerative disc disease, L5-S1).  The veteran disagreed 
with this decision in September 2001.  In a statement of the 
case issued to the veteran and his service representative in 
February 2003, the RO concluded that no change was warranted 
in the denial of the veteran's increased rating claim.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in March 2003.

The Board notes that this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The veteran contends, in substance, that his low back 
disability is more disabling than evaluated.  

A private treatment report dated in January 2001 reported 
that the veteran had been treated for his lumbosacral spine 
disorder with physical therapy in the past.  More recently, 
during the January 2003 VA examination, the veteran reported 
that he undergoes physical therapy during flare-ups of his 
low back pain, and that he has flare-ups 5 to 6 times per 
year.  No current records of such therapy are contained in 
the veteran's file.  The Board notes that such records would 
greatly assist in determining the level of severity of the 
veteran's disorder.  Thus, remand is necessary for the RO to 
request such records, after securing the proper authorization 
from the veteran.

The Board also observes that, by regulatory amendment, 
effective on September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating spine 
disabilities, as defined in 38 C.F.R. § 4.71a.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110 (g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003 (November 19, 2003).  

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating spine disabilities apply prior to the change 
in regulation, and that the new criteria apply thereafter.  

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Thus, on 
readjudication following remand, the RO should consider both 
the old and new rating criteria. 




Accordingly, this case is REMANDED for the following actions:

1.  With respect to the claim of 
entitlement to a disability rating in 
excess of 20 percent for degenerative 
disc disease of the lumbosacral spine, 
the RO should ensure compliance with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other legal 
precedent.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
including physical therapists, who 
treated the veteran for his lumbosacral 
disorder since February 2001.  After 
securing any necessary release, the RO 
should obtain these records.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 20 percent 
for degenerative disc disease of the 
lumbosacral spine in light of all 
relevant evidence and pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its determination, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on this claim and the applicable 
law and regulations governing entitlement 
to a disability rating in excess of 20 
percent for degenerative disc disease of 
the lumbosacral spine.

5.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

